                       CASE 0:21-cv-00543-MJD-TNL Doc. 22-4 Filed 03/08/21 Page 1 of 2




JANUARY 4, 2021




                                                                                                                                          800 North Lindbergh Blvd
                                                                                                                                          St. Louis, Missouri 63167
                                                                                                                                          cropscience.bayer.us



       REDACTED
Dear Valued Customer,
Thank you for your past purchase of seed containing Bayer CropScience LP (“Bayer”) Technologies. We would like to express our sincere appreciation for your
business. As a company focused on agriculture, we understand that our success depends on your success, and we hope that the upcoming 2021 cropping season
is rewarding for you.
This communication highlights important information about our agricultural biotechnology traits and seed products. The full 2021 Technology Use Guide (TUG),
including the updated terms and conditions of the Technology Stewardship Agreement (TSA), can be downloaded at TUG.Bayer.com, or a printed copy can be
requested by calling 1-866-99BAYER.
Please carefully review the TUG before planting to understand the importance of your role in proper stewardship and your obligations when using Bayer’s patented
technologies and products. Reading and complying with the TUG is required by the TSA. As always, if you have questions about Bayer’s stewardship efforts, additional
information can be found at https://traits.bayer.com/Stewardship/Pages/Product-Stewardship.aspx, or by contacting us at 1-866-99BAYER.
Bayer continues to invest in new seed technologies to meet your farming needs. We are pleased to inform you of a recent addition to the TUG and TSA: Bollgard® 3
ThryvOn™ Cotton with XtendFlex® Technology.*
We are also excited to continue to expand the Roundup Ready® Xtend Crop System to provide farmers with multiple effective options for weed control. You can
find more information on the Roundup Ready® Xtend Crop System, including XtendFlex® Soybeans, Roundup Ready 2 Xtend® Soybeans, XtendFlex® Cotton, and
XtendiMax® Herbicide with VaporGrip® Technology, at www.RoundupReadyXtend.com.
XtendFlex® Soybeans are the industry’s first triple-stacked soybean product with tolerance to dicamba, glyphosate and glufosinate. Built on Roundup Ready 2 Xtend®
Technology, the addition of glufosinate tolerance will increase farmers’ flexibility and provide a choice of three effective herbicides to support the way they manage their
fields’ unique weed challenges. Farmers can continue to expect the same high yield potentials they have seen from Roundup Ready 2 Xtend® Soybeans.
Remember to sign in to your Bayer PLUS Rewards account at MyBayerPLUS.com to choose the products that are right for your farm – and earn rewards on eligible
purchases along the way. Our broad portfolio of high-performance products is built to help you meet your toughest challenges with more choice, flexibility and
simplicity than ever.
Please refer to the 2021 versions of the TUG and TSA for the terms and conditions that apply to seed containing Bayer Technologies, FGI Technologies, and KWS
Technologies as well as WestBred® single-use wheat varieties. The TUG also contains information on Insect Resistance Management obligations such as refuge
requirements if you are planting B.t. corn or B.t. cotton.
As a reminder, any seed you acquire is for your use only and cannot be given, sold or transferred to others. Additionally, you cannot save or clean any seed produced
from the seed you purchased for planting and cannot supply seed produced from your purchased seed to anyone else.
A grower technology license is an important requirement for access to Bayer’s industry-leading trait product portfolio. Bayer uses the online AgCelerate stewardship
platform, which is an industry-wide licensing solution that helps farmers to understand license requirements and manage their license information. If you have already
signed a TSA, please verify your information at www.AgCelerate.com. Your 2021 Technology ID Card is provided below. If you do not have a TSA and would like
access to Bayer’s trait technologies, please read and sign the agreement at www.AgCelerate.com. More information regarding the current TSA requirements can be
found at the AgCelerate website or call 1-866-99BAYER.
We appreciate your business and will continue to work hard to meet your farming needs.
Sincerely,


                                                                                                            Please remove card below and keep with you for seed purchases
Mark E. Groth
North America Commercial Stewardship Team

                                                                                                                                                          CALL 1-866-99BAYER

                                                                                                                          2 021 TECHNOLOGY CARD
                                                                                                                   Use of this card or this license number to purchase and/or use any brand of
* ThryvOn™ Technology is not currently available for commercial sale or commercial planting.                       seed containing a Bayer patented trait constitutes acceptance of the terms
 
  Commercialization is dependent on multiple factors, including successful conclusion of the regulatory             of the 2021 Bayer Technology Stewardship Agreement whether new to or
  process. ThryvOn™ Technology may not be registered in all states. Check with your state pesticide                  changed from the original Agreement that you signed and reaffirms your
  regulatory agency for the registration status in your state.                                                    commitment to properly steward these products according to the Technology
                                                                                                                                         Use Guide and IRM Grower Guide.


IMPORTANT INFORMATION ON REVERSE SIDE
                                                                                                              REDACTED
                                                                                ATTACHMENT 4
                      CASE 0:21-cv-00543-MJD-TNL Doc. 22-4 Filed 03/08/21 Page 2 of 2

Bayer is a member of Excellence Through Stewardship® (ETS). Bayer products are commercialized in accordance with ETS Product Launch Stewardship Guidance, and in compliance
with Bayer’s Policy for Commercialization of Biotechnology-Derived Plant Products in Commodity Crops. Commercialized products have been approved for import into key export markets with
functioning regulatory systems. Any crop or material produced from this product can only be exported to, or used, processed or sold in countries where all necessary regulatory approvals have
been granted. It is a violation of national and international law to move material containing biotech traits across boundaries into nations where import is not permitted. Growers should talk to their
grain handler or product purchaser to confirm their buying position for this product. Excellence Through Stewardship® is a registered trademark of Excellence Through Stewardship.

XtendiMax® herbicide with VaporGrip® Technology is part of the Roundup Ready® Xtend Crop System, is a restricted use pesticide and must be used with VaporGrip® Xtra Agent (or an equivalent
vapor reducing agent). For approved tank-mix products (including VRAs and DRAs), nozzles and other important label information visit XtendiMaxApplicationRequirements.com.

ThryvOn™ Technology is not currently available for commercial sale or commercial planting. Commercialization is dependent on multiple factors, including successful
conclusion of the regulatory process. ThryvOn™ Technology may not be registered in all states. Check with your state pesticide regulatory agency for the registration status in
your state.

ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. It is a violation of federal and state law to use any pesticide product other than in accordance with its labeling. NOT ALL
formulations of dicamba, glyphosate or glufosinate are approved for in-crop use with products with XtendFlex® Technology. ONLY USE FORMULATIONS THAT ARE SPECIFICALLY LABELED
FOR SUCH USES AND APPROVED FOR SUCH USE IN THE STATE OF APPLICATION. Contact the U.S. EPA and your state pesticide regulatory agency with any questions about the approval
status of dicamba herbicide products for in-crop use with Roundup Ready 2 Xtend® soybeans or products with XtendFlex® Technology.

B.t. products may not yet be registered in all states. Check with your seed brand representative for the registration status in your state.

Products with XtendFlex® Technology contains genes that confer tolerance to glyphosate, glufosinate and dicamba. Roundup Ready 2 Xtend® soybeans contain genes that
confer tolerance to glyphosate and dicamba. Glyphosate will kill crops that are not tolerant to glyphosate. Dicamba will kill crops that are not tolerant to dicamba. Glufosinate will kill
crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the Bayer Technology Use Guide for recommended weed control programs.

Insect control technology provided by Vip3A is utilized under license from Syngenta Crop Protection AG. XtendiMax® is a restricted use pesticide. Not all products are registered in all states
and may be subject to use restrictions. The distribution, sale, or use of an unregistered pesticide is a violation of federal and/or state law and is strictly prohibited. Check with your local dealer
or representative for the product registration status in your state. LibertyLink® and the Water Droplet Design® is a trademark of BASF Corporation. Bayer, Bayer Cross, Bollgard®, Respect the
Refuge and Cotton Design®, Roundup Ready 2 Yield®, Roundup Ready®, ThryvOn™, VaporGrip®, WestBred®, XtendFlex® and XtendiMax® are trademarks of Bayer Group. For additional product
information call toll-free 1-866-99-BAYER (1-866-992-2937) or visit our website at www.BayerCropScience.us. Bayer CropScience LP, 800 North Lindbergh Boulevard, St. Louis, MO 63167.
©2020 Bayer Group. All rights reserved.




                                                                                ATTACHMENT 4
